FILED
                                                                                                 JAN - 6 2010
                                    UNITED STATES DISTRICT COURT                           Clerk, U.S. District and
                                    FOR THE DISTRICT OF COLUMBIA                              Bankruptcy Courts

      TYRONE JULIUS,                                   )
                                                       )
                      Plaintiff,                       )
                                                       )
              v.                                       )
                                                       )
                                                               Civil Action No.
                                                                                      10 0009
      JAMES T. KIRK,                                   )
                                                       )
                      Defendant.                       )

                                          MEMORANDUM OPINION

              For purposes of this Memorandum Opinion and Order, the Court consolidates three

      separate complaints, each submitted with an application to proceed in forma pauperis.

              Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

      and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

      statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

      for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

      Rule 8 is to give fair notice to the defendants of the claim being asserted,. sufficient to prepare a

      responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

      judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

              Plaintiff s complaint sets forth no facts at all, and utterly fails to comply with the minimal

      requirements of Rule 8(a). Neither the court nor the defendants can discern the nature or basis of

      plaintiffs claim, and the basis ofthe court's jurisdiction is unclear. As drafted, the complaint

      fails to comply with Rule 8(a) , and, accordingly, the c·"'....   ..,AU                 An Order

      consistent with this Memorandum Opinion will




}Jj